141 Mich. App. 154 (1984)
366 N.W.2d 223
MOERMAN
v.
KALAMAZOO COUNTY ROAD COMMISSION
Docket No. 58635.
Michigan Court of Appeals.
Decided December 28, 1984.
Sloan, Benefiel, Farrer & Newton (by Gary C. Newton), for plaintiff.
Lilly, Domeny & Durant, P.C. (by Jeffrey E. Gwillim), for defendant.
Before: D.F. WALSH, P.J., and R.M. MAHER and T. ROUMELL,[*] JJ.

ON REHEARING
PER CURIAM.
In Moerman v Kalamazoo County Road Comm, 129 Mich. App. 584; 341 NW2d 829 (1983), we held that numerous errors had denied plaintiff a fair trial and we reversed the judgment of the trial court. Defendant moved for rehearing, arguing that this Court had misunderstood a factual question in the case (the position of the tree struck by the decedent's car in relation to the shoulder of the road) and that this Court's opinion had failed to address various arguments raised by defendant. After reconsideration, we conclude that our original opinion was wrongly decided for the reasons expressed in Judge. WALSH'S dissent to that opinion. 129 Mich. App. 597. We therefore reverse our original ruling and affirm the judgment of the trial court.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.